Citation Nr: 9912945	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1993 rating decision of 
the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.

To the extent that the appellant may be claiming entitlement 
to Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318, this matter is not inextricably 
intertwined with the issue on appeal and is referred to the 
RO for any action deemed appropriate.  See Green v. Brown, 10 
Vet. App. 111 (1997).  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1993, about 48 
years after service.  The death certificate identifies the 
immediate cause of death as pulmonary carcinoma with cardiac 
arrest that was due to metastatic carcinoma "from 
pulmonary."

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: chronic brain 
syndrome, rated as 50 percent disabling; a gunshot wound scar 
on the scalp in the left frontoparietal area, rated as 10 
percent disabling; and bilateral hearing loss, rated as zero 
percent disabling.

3.  The competent medical evidence shows that the veteran's 
death was caused by pulmonary carcinoma.  There is no 
competent medical evidence that the veteran had pulmonary 
carcinoma or nicotine dependence during active service, that 
pulmonary carcinoma was compensably manifested within one 
year after active service, or that pulmonary carcinoma was 
otherwise related to active service, including smoking 
cigarettes in service.

4.  There is no competent medical evidence that tends to show 
that the veteran's service-connected chronic brain syndrome, 
gunshot wound scar on the scalp in the left frontoparietal 
area, or bilateral hearing loss caused or contributed to his 
death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal that on entrance 
examination the veteran's chest x-ray was negative and the 
lungs were normal.  In April 1945, the veteran incurred a 
gunshot wound to the head.  During hospitalization in May 
1945, the veteran reported that he smoked a pack of 
cigarettes a day.  Chest x-rays taken in October 1945 were 
negative.  Later that month, the veteran received a 
Certificate of Disability for Discharge due to chronic, 
moderate, post-traumatic encephalopathy secondary to 
concussion and scalp wound of the left parietal region from 
an enemy rifle bullet.  It was noted that the encephalopathy 
was manifested by two focal right-sided seizures, headaches, 
and vertigo.  There were no complaints or findings of lung 
cancer or nicotine dependence during active service.

On July 1946 and December 1947 VA examinations, the veteran's 
respiratory system was normal and there was no evidence of 
any lung disorder.  On VA examination in January 1951, the 
veteran's respiratory system was normal.  A chest x-ray 
revealed that the lung fields and pleural cavities were 
clear.  It was noted that the veteran smoked a pack of 
cigarettes daily.  The veteran had numerous chest x-rays 
taken during the period from August 1951 to August 1974; none 
of those x-rays revealed any lung abnormalities.  On an 
October 1974 VA examination, the respiratory system was 
normal.  

A July 1992 chest X-ray revealed a mass in the right upper 
lung, which had increased in size by November 1992.  The 
veteran was then hospitalized the next day for a 
bronchoscopy, which revealed a bronchial lesion in the most 
apical segment of the right upper lobe.  Squamous cell 
carcinoma of the right upper lobe was found on biopsy.  It 
was also noted that the veteran had quit smoking 12 years 
ago, but that he had a 20 pack/year smoking history.  

Later that month, he was hospitalized again for a right upper 
lobectomy.  An undifferentiated large cell carcinoma of the 
lung with positive mediastinal nodes was found.  It was noted 
that the veteran had a 40 pack/year smoking history.  The 
veteran was hospitalized at a VA facility from January to 
February 1993 for radiation therapy, which he tolerated well.  
It was noted that the veteran smoked a pack of cigarettes a 
day for 25 years and that he quit in approximately 1980.  A 
February 1993 physician's discharge progress note revealed 
the following diagnoses: large cell carcinoma of the lung, 
right upper lobe, status post right upper lobectomy; stable 
angina - coronary artery disease; benign prostatic 
hypertrophy; and degenerative joint disease.

The veteran again was hospitalized at a VA facility from 
September 22, 1993, to October 14, 1993.  The discharge 
summary reveals that the veteran had been admitted for 
evaluation of a history of dizziness, unsteady gait, nausea, 
vomiting, and headaches.  A computerized tomography (CT) scan 
of the head revealed an enhancing lesion within the right 
cerebellar hemisphere, an area of decreased attenuation in 
the left parietal region, and mild brain atrophy.  The 
diagnoses were cerebral metastasis secondary to large cell 
carcinoma of the lung and radiation therapy for the cerebral 
metastasis.  An October 14, 1993 discharge progress note 
contains a discharge diagnosis of metastatic brain disease.

The veteran's death certificate reveals that he died on 
October [redacted], 1993; the immediate cause of death was 
pulmonary carcinoma with cardiac arrest due to metastatic 
carcinoma "from pulmonary."

At the time of the veteran's death, service connection had 
been established for the following disabilities: chronic 
brain syndrome, rated as 50 percent disabling; a gunshot 
wound scar on the scalp of the left fronto-parietal area, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensably disabling.

At the November 1994 hearing held at the RO before a hearing 
officer, the appellant stated that she believed that the 
veteran's service-connected disabilities contributed to the 
cause of his death because he had nosebleeds and headaches.  
Specifically, she said that the veteran had nosebleeds since 
service, which got worse after he had a stroke in 1974.  She 
also asserted that his head problems, which he had since 
service, became worse in the last month of his life.  With 
regard to the veteran's cigarette smoking history, the 
appellant said that he smoked before he entered active 
service and that he quit in 1980.  November 1994 Hearing 
Transcript (November 1994 T.).

In a July 1996 statement, a Ms. Bl. H. said that she had 
known the veteran since 1940 and that, to her knowledge, the 
veteran never smoked before entering active service.  In a 
July 1996 statement Ms. Ba. H. said that she and the veteran 
had grown up in the same neighborhood.  Ba. H. intimated that 
the veteran did not smoke prior to his active service and 
said that she was surprised when he was smoking after he 
returned from active service.  The veteran's sister, Ms. 
J.S., in a July 1996 statement, said that, to her knowledge, 
the veteran never smoked before his active service.  

In her July 1996 VA Form 9, the appellant asserted that the 
veteran was so impaired from his service-connected 
disabilities that those disorders affected his ability to 
handle the effects of other disorders.

In October 1996, the Board remanded the claim for a Travel 
Board hearing.  

In a January 1997 statement, a Mr. J.H., a friend of the 
veteran, said that he never saw the veteran use tobacco 
products, including cigarettes, prior to the veteran's active 
service.

At the March 19, 1997 Travel Board hearing, the appellant 
testified that the veteran suffered from dizziness, loss of 
balance, headaches, nosebleeds, and shortness of breath.  She 
reported that a physician, whose name she could not remember, 
told her that the veteran's service-connected disabilities 
may have contributed to his death, but that this opinion was 
never put in writing.  The appellant testified that her 
sister-in-law, a registered nurse, had stated that the 
veteran's nosebleeds and dizziness were related to the cause 
of his death.  March 1997 Hearing Transcript (March 1997 T.).

In a statement dated March 21, 1997, the appellant's sister-
in-law, M. E., R.N.C., mainly posed several questions and 
admitted that she was not a medical expert.  In essence, she 
said that there was a link between the veteran's chronic 
brain syndrome and his ability to fight the fatal disease 
process. 

In June 1997, the Board remanded the case for additional 
development.  

In a July 1997 statement, a private doctor indicated that the 
veteran had anxiety, depression, hypersomnolence, and benign 
prostatic hypertrophy.  Another private physician in a July 
1997 statement said that he treated the veteran for coronary 
artery disease, depression, and headaches from 1976 to 1985.

In an October 1997 statement, the appellant said that the 
veteran did not smoke cigarettes prior to his active service 
and that during service he smoked one to one and half packs a 
day.  She reported that after active service the veteran 
smoked one to one and half packs a day until his shortness of 
breath caused him to quit smoking in February 1980.  She 
asserted that there was a linkage between cancer and 
cigarette smoking and that smoking cigarettes was definitely 
hazardous to the veteran's health.

In June 1998, the Chief of Hematology-Oncology Service at a 
VA medical center reviewed the claims file.  The doctor noted 
that a neurological examination in January 1951 revealed no 
objective evidence of motor weakness, but that the post-
concussion syndrome was diagnosed on that examination, even 
though there was no organic basis for the complaints of 
weakness.  The doctor also indicated that the right upper 
lobectomy during the hospitalization from November 1992 to 
December 1992 revealed Stage III-A lung cancer.  The 
physician opined that the veteran's non-penetrating bullet 
wound suffered on April 4, 1945 did not cause or aggravate 
the pulmonary cancer diagnosed in 1992.  The rationale for 
the doctor's opinion

was that there was no biological or scientific basis for any 
cause-effect relationship between trauma and the development 
of cancer, in general, or lung cancer, in particular.  

With regard to whether the service-connected chronic brain 
syndrome and/or other residuals of the head wound caused a 
general impairment of health to the extent that it rendered 
the veteran less capable of resisting the effects of the 
pulmonary carcinoma, the doctor opined that the service-
connected condition related to the head wound did not 
interfere in any way with the veteran's ability to handle the 
effects of the pulmonary carcinoma or with his ability to 
tolerate treatment for that cancer.  With regard to whether 
the service-connected disabilities prevented, rendered less 
effective, or otherwise had an adverse effect on the 
treatment of the veteran's pulmonary carcinoma, the doctor 
opined that the service-connected disabilities did not 
interfere in any way with the diagnosis and treatment of the 
veteran's lung cancer.  The rationale for the physician's 
opinion on both of these issues was that the cancer appeared 
to have been incidentally discovered on a routine chest x-ray 
and that it caused minimal symptoms at the time of diagnosis.  
The doctor noted that the veteran's pulmonary function tests 
were more than adequate to proceed to a resection of the 
primary tumor in the lung and that the veteran had no major 
complications post-operatively or, for that matter, during or 
after the post-operative radiation therapy.  The physician 
also opined that the veteran's service-connected disabilities 
did not hasten or contribute to his death.  For that 
conclusion, the doctor noted his previously mentioned 
rationales.  The physician also noted that the median 
survival time for all patients with Stage III-A non-small 
cell lung cancer (large cell carcinoma) is 9 to 10 months, 
despite therapy.  

In a September 1998 statement, the appellant asserted that 
the veteran's smoking contributed to his death.  She also 
submitted a pamphlet from the American Cancer Society titled 
Facts on Lung Cancer.  In that document, it is noted that 
cigarette smoking causes an estimated 90 percent of lung 
cancer cases in men.  It was also noted that the risk of 
developing lung cancer increases with the number of years 
smoking, the number of cigarettes smoked each day, and the 
tar and nicotine contents.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist her in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime and if carcinoma is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  In order to 
show that a disability is proximately due to or the result of 
a service-connected disease or injury, the appellant must 
submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Specifically, the Court has held that an opinion by a 
registered nurse on the etiology of a veteran's disorder is 
not probative evidence for purposes of Grottveit if there is 
no indication that (1) the nurse participated in the 
veteran's treatment and (2) the nurse has any special 
knowledge regarding the field of medicine that pertains to 
the veteran's disorder.  Black v. Brown, 10 Vet. App. 279, 
284 (1997).  Furthermore, a layperson's account of what a 
physician said is also not competent medical evidence for 
purposes of Grottveit.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).

In addition, a medical treatise can be competent evidence of 
a medical nexus between an in-service injury or disease and a 
current disability for purposes of Grottveit if the treatise 
discusses a generic relationship with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than an unsubstantiated lay medical opinion.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).

Two VA General Counsel Precedent Opinions are also applicable 
in this matter. 
In VAOPGCPREC 2-93, the General Counsel stated that direct 
service connection of a disability or death may be granted if 
the evidence establishes that an injury or disease resulted 
from tobacco use in the line of duty during active service.

In VAOPGCPREC 19-97, the General Counsel held that service 
connection could be granted on a secondary basis under 
38 C.F.R. § 3.310(a) if three conditions were met.  
Specifically, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (O.G.C. 
Prec. May 13, 1997).

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997, memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97 (May 13, 
1997).  The General Counsel also indicated that, on the issue 
of proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military. 

Further, in a July 24, 1997, memorandum, VA's Under Secretary 
for Benefits set forth additional guidance for the 
adjudication of claims involving the use of tobacco products 
while on active duty.  USB Letter 20-97-14 (July 24, 1997).  
Included in this memorandum was discussion of additional 
development to be accomplished upon receipt of a well-
grounded claim.  For claims alleging a direct link between 
tobacco use in service and a current disability, the claimant 
must provide the following to well ground a claim: medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.  For claims alleging secondary service 
connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide the 
following to well ground a claim: medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
Specifically, medical evidence that nicotine dependence arose 
in service may consist of a current diagnosis of nicotine 
dependence along with a physician's opinion with respect to 
that dependence having originated in service.

Analysis

There is no competent evidence that the veteran had pulmonary 
carcinoma in service or within one year after service.  On a 
July 1946 VA examination, the respiratory system was normal.  
In fact, a mass on the right upper lung was not found until 
July 1992, over 46 years after active service; lung cancer 
was diagnosed in November 1992.

Although the veteran had lung cancer that metastasized to his 
brain, there is no competent evidence that the veteran's 
service-connected disabilities played a role in his death.  
The Chief of Hematology-Oncology Service at a VA medical 
center stated that the in-service bullet wound did not cause 
or aggravate the pulmonary cancer and that the service-
connected residuals of the bullet injury did not interfere in 
any way with the veteran's ability to handle the effects of 
the pulmonary carcinoma or with his ability to tolerate 
treatment for that cancer.  The VA doctor also opined that 
the service-connected disabilities did not prevent, render 
less effective, or otherwise have an adverse effect on the 
treatment of the veteran's pulmonary carcinoma.  The VA 
physician also stated that the veteran's service-connected 
disabilities did not hasten or contribute to his death.  

The Board notes that the appellant testified that a 
physician, whose name she could not remember, said that that 
the veteran's service-connected disabilities may have 
contributed to his death; however, a layperson's account of a 
physician's opinion is not competent medical evidence.  See 
Robinette, 8 Vet. App. at 77.  With regard to the appellant's 
own assertions that the veteran's service-connected 
disabilities contributed to the cause of his death or that 
they created a general impairment of health which rendered 
him less capable of resisting the effects of lung cancer, 
these contentions are not competent evidence of medical 
causation and, thus, not sufficient to well ground this 
claim.  See Espiritu, 2 Vet. App. at 494-95.

The Board has reviewed the March 1997 statement from Ms. M.E.  
Although she has identified herself as a certified registered 
nurse, there is no indication that she has any special 
knowledge regarding oncology or that she was involved in the 
veteran's treatment.  In fact, by her own admission, she is 
not a medical expert.  Therefore, her opinion regarding the 
veteran's service-connected disabilities and his ability to 
handle the effects of his lung cancer, including his 
treatment, is not deemed competent medical evidence for 
purposes of well grounding this claim.  See Black, 10 Vet. 
App. at 284.

In the alternative, the appellant argues that the veteran's 
lung cancer was due to smoking cigarettes in service.  
Therefore, to well ground this claim, there must be competent 
medical evidence of either (1) nicotine dependence that began 
in active service and that is related to the cause of the 
veteran's death; or (2) a relationship between the cause of 
death and smoking cigarettes in service.  The appellant 
alleges that the veteran began smoking in active service.  
Yet, she testified at the November 1994 hearing that he 
smoked before he entered active service.  Regardless of when 
the veteran started smoking, service medical records indicate 
that he had a pack a day smoking habit.  However, there is 
still no competent evidence of nicotine dependence in, or 
even after, active service.  Nicotine dependence was not 
diagnosed in service, and although the VA medical records 
note a history of smoking, nicotine dependence was not 
diagnosed.  Moreover, even if the veteran had nicotine 
dependence and even if the nicotine dependence was related to 
the cause of death, there is still no competent medical 
evidence that nicotine dependence originated in service. 

Furthermore, there is no competent evidence that the cause of 
the veteran's death was otherwise related to active service, 
including smoking cigarettes during service.  The VA medical 
records do not attribute the lung cancer to smoking 
cigarettes.  However, the appellant did submit a pamphlet 
from the American Cancer Society in which it is stated that 
cigarette smoking causes an estimated 90 percent of lung 
cancer cases in men.  While that pamphlet is competent 
medical evidence of a generic relationship between lung 
cancer and cigarette smoking, it is not, under the facts of 
this case, competent evidence of a medical nexus between the 
veteran's smoking in service and his lung cancer.  That 
document does not relate the veteran's lung cancer to smoking 
in service as opposed to his lengthy post-service history of 
smoking.  Therefore, that pamphlet does not discuss the 
generic relationship between smoking and lung cancer with a 
degree of certainty such that, based on the objective facts 
of this case, there is at least plausible causality between 
the veteran's smoking in service and his lung cancer.  
Wallin, 11 Vet. App. at 514.  Furthermore, although the 
appellant argued in a September 1998 statement that smoking 
cigarettes was related to the cause of the veteran's death, 
she is not shown to be qualified to determine the etiology of 
a medical condition.  Thus, her assertion is not competent 
medical evidence for purposes of well grounding this claim.  
Espiritu, 2 Vet. App. at 494-95.  In short, there is no 
competent evidence that links the veteran's lung cancer to 
active service, including smoking cigarettes.

As there is no competent evidence to establish a relationship 
between the cause of the veteran's death and service, 
including the use of tobacco products therein, the claim for 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  .

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause the 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

